Citation Nr: 0331825	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for inadequate personality disorder, mild, with 
emotional instability reaction.

2.  Entitlement to service connection for schizoaffective 
disorder, bipolar type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
December 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the RO in Roanoke, 
Virginia, which denied service connection for inadequate 
personality disorder and schizoaffective disorder.

In a statement received in January 2003, the veteran claimed 
that in December 1945 while stationed at Fort George Meade, 
the barracks to which he was assigned, was without heat, thus 
causing him to development arthritis.  This appears to be a 
new issue and has not yet been addressed by the RO.  It will 
be referred to the RO for the appropriate actions.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  A review of the claims folder reveals that the RO 
advised the veteran of the law and regulations implementing 
VCAA.  However, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the veteran was not properly advised of the 
evidence needed to substantiate his claim; that is, once he 
had submitted a "substantially complete application," the 
RO was required to inform him "which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary."  Id.

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran and his representative have been 
given notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Quartuccio, they should be given 
the opportunity to respond.

The veteran has submitted numerous statements explaining that 
he sought treatment at Perry Point VA Medical Center (VAMC) 
in Maryland.  The record reflects that he was hospitalized at 
Perry Point from November 7, 1951, to December 29, 1951, and 
that the diagnosis was emotional instability reaction, 
manifested by floating depressions, irritability, crying 
spells, and transient somatic complaints.  These records, and 
records describing treatment received at the VA hospital from 
January 9, 1952, to June 13, 1952, although in the claims 
folder, were not mentioned in the August 2002 statement of 
the case.  

In the informal hearing presentation (IHP), the veteran's 
representative made reference to current VA medical records 
from the Perry Point VAMC.  The veteran has not alleged 
recent treatment at the facility, but has indicated that he 
currently receives his treatment at private facilities 
located in Virginia.  

In the veteran's application for compensation or pension, 
dated March 2002, he reported treatment at INOVA Fairfax 
Hospital.  The RO should contact INOVA Fairfax Hospital and 
request all the veteran's treatment records reflecting 
treatment for a psychiatric disorder dated February 2000 to 
November 2001.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with 
and satisfied.  After the veteran and 
his representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for a psychiatric disorder 
since service.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records 
including those from INOVA Fairfax 
Hospital dated February 2000 to 
November 2001.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case with 
the law and regulations applicable to 
VCAA and given the opportunity to 
respond thereto (to include, the claim 
for service connection for inadequate 
personality disorder, mild, with 
emotional instability reaction and the 
laws and regulations governing finality 
and reopening of previously denied 
claims).  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA or other legal 
precedents.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




